UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-7890


ROBERT FIELDS,

                 Petitioner - Appellant,

          v.

DOUGLAS B. VAUGHN, Warden,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:08-cv-00844-MHL)


Submitted:   March 30, 2010                 Decided:   April 2, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Fields, Appellant Pro Se.     Rosemary Virginia Bourne,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Robert Fields seeks to appeal the magistrate judge’s

order ∗ denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues       a    certificate           of    appealability.             See     28     U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue       absent       “a   substantial           showing     of    the    denial     of      a

constitutional           right.”         28    U.S.C.        § 2253(c)(2)      (2006).          A

prisoner         satisfies        this        standard        by     demonstrating          that

reasonable         jurists       would       find     that    any     assessment       of     the

constitutional           claims    by    the    district       court    is     debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                        See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We

have independently reviewed the record and conclude that Fields

has not made the requisite showing.                            Accordingly, we deny a

certificate         of    appealability             and   dismiss     the    appeal.           We

dispense         with     oral    argument          because     the    facts     and        legal




        ∗
        The   parties  consented   to   the   magistrate                               judge’s
jurisdiction under 28 U.S.C. § 636(c) (2006).



                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3